DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-11, and 13-19 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Lim et al (US 2016/0154204 A1).
Re claim 1, Lim et al teaches an optical mechanism with an optical element disposed therein (see abstract), comprising: a housing, having a top cover and a sidewall connected to the top cover, wherein the top cover and the sidewall comprises plastic material (see numerals 30, 31); a base, connected to the housing, wherein the optical element is accommodated in a space between the housing and the base (see numeral 30); and a metal supporting member, wherein at least a part of the metal supporting member is embedded in the housing (see numeral 10 and paragraph 0031).
Re claim 2, Lim et al teaches wherein the metal supporting member comprises a flat portion and a longitudinal extending portion extending outwardly from the flat portion (see paragraph 0026 and numerals 20 and 23).
Re claim 3, Lim et al teaches wherein at least a part of the flat portion and at least a part of the extending portion are embedded in the housing (see figure 1 and numerals 20 and 23).
Re claim 4, Lim et al teaches wherein the top cover is perpendicular to an optical axis of the optical element, and the top cover is connected to the base via the sidewall (see numeral 10 connected by 33).
Re claim 5, Lim et al teaches wherein the flat portion is parallel to an optical axis of the optical element (see numerals 20 and 23).
Re claim 6, Lim et al teaches wherein the extending portion has a flat structure that is parallel to an optical axis of the optical element (see numerals 20, 23 and figure 1).
Re claim 7, Lim et al teaches wherein the metal supporting member further comprises an exposed portion connected to the flat portion and exposed to a surface of the housing (see numeral 10).
	Re claim 10, Lim et al teaches wherein the supporting member has an L-shaped structure connected to the metal member (see numeral 30).
	Re claim 11, Lim et al teaches wherein the supporting member has a fishbone-shaped structure connected to the metal member (see numeral 57).
	Re claim 13, Lim et al teaches wherein the connection portion has flat structure that is perpendicular to an optical axis of the optical element (see numeral 33).
	Re claim 14, Lim et al teaches wherein the connection portion and the metal supporting member at least partially overlap when viewed in a direction parallel to an optical axis of the optical element (see figure 1).
	Re claim 15, Lim et al teaches further comprising a holder configured to hold the optical element and a driving assembly for driving the holder and the optical element to move relative to the housing, wherein the holder and the driving assembly are disposed in the housing (see numeral 23).
	Re claim 16, Lim et al teaches the driving assembly comprises a coil and a magnet, and the coil and the magnet are disposed in the housing and generate an electromagnetic force for driving the holder and the optical element to move relative to the housing (see paragraph 0033).
	Re claim 17, Lim et al teaches wherein the metal supporting member is electrically connected to the coil and the metal member (see paragraph 0033).
	Re claim 18, Lim et al teaches wherein the holder and the optical element are driven to move relative to the housing by the electromagnetic force along an optical axis of the optical element (see paragraph 0033).
	Re claim 19, Lim et al teaches further comprising four metal supporting members are located at four corners of the housing (see numeral 10).
	Re claim 20, Lim et al teaches the metal supporting member is embedded in the housing by insert molding (see numerals 10 and 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2016/0154204 A1).
	Re claim 8, Lim et al does not explicitly disclose wherein the base has a plastic main body and a metal member affixed to the main body.
However, these are known materials and known properties of in the case of metal sturdiness and plastic is light in weight and cheap to produce, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include metal is sturdy and plastic is light in weight and cheap to produce. In re Kanter, 399 F.2d 249, 158 USPQ 331 (CCPA 1968). It has been held to be prima facie obvious to select a known material based on its suitability for its intended use.  In re Leshin, 125 USPQ 146; MPEP § 2144.07.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2016/0154204 A1) in view of Hubbard et al (US 2005/0030649 A1).
	Re claim 9, Lim et al does not explicitly disclose the metal member and the supporting member are connected to each other by adhesive, soldering, or welding.
	However Hubbard et al discloses the metal member and the supporting member are connected to each other by adhesive, soldering, or welding (see 0019).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Lim et al to include the metal member and the supporting member are connected to each other by adhesive, soldering, or welding as taught by Hubbard et al for the predictable result of absorbing thermal stresses to protect the individual components (see 0019)
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2016/0154204 A1) in view of Kasuga (US 2015/0355432 A1).
	Re claim 12, Lim et al does not explicitly disclose wherein the metal member has a connection portion electrically connected to the metal supporting member, and the connection portion is exposed to a side of the base.
However Kasuga discloses wherein the metal member has a connection portion electrically connected to the metal supporting member, and the connection portion is exposed to a side of the base (see 0083)
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Lim et al to include wherein the metal member has a connection portion electrically connected to the metal supporting member, and the connection portion is exposed to a side of the base as taught by Kasuga for the predictable result of a stable electrical connection (see 0014).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11009674. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include the same limitations including a housing, a base, metal support members and other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872